DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Summary
The Applicant’s arguments and claim amendments received on May 11, 2022 are entered into the file. Currently, claim 1 is amended; claims 5 and 6 are canceled; resulting in claims 1-4 and 7-18 pending for examination.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022  is considered by the examiner.
Claim Interpretation
Regarding claim 1, in the newly added limitation in lines 21-26 of claim 1 requiring that the intensities of the first, second, and third colors provided by the display remain substantially the same for each viewing angle in the wide viewing angle range which includes viewing angles of 45° or greater from the normal direction of the display, the terms “viewing angle” and “wide viewing angle range” are understood to refer to an elevation angle (i.e. an angle formed between the normal direction of the display and the observation angle), as opposed to an azimuth angle.
In the remarks filed May 11, 2022, the Applicant points to paragraphs [0028], [0076], [0119], and Fig. 11 for support for the new amendments to claim 1. With respect to the embodiment illustrated in Figs. 10-12, paragraph [0119] explains that an observer can observe interference light emitted from the display from a wide elevation angle in the direction OB1 parallel to the XZ plane. In contrast, due to the shape of the protrusions (111a), when the observer views the display from the direction OB2 parallel to the YZ plane, the reflected light is not scattered by the protrusions so that the image is concealed from all viewing angles in the direction OB2 (see [0120]-[0123]). Therefore, the newly added limitation requiring that the intensity of each of the colors remains the same over the claimed “viewing angle” is interpreted to meant that the intensity of each of the colors is independent of the elevation angle for angles within a range which includes angles of 45° or greater from the normal direction.


Claim Objections
Claim 16 is objected to because of the following informalities:  The limitation reciting “wherein light transmitting layer has a refractive index” should read --wherein the light-transmitting layer has a refractive index--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation reciting “an area ratio of the protrusions or recesses to a total area of the concavo-convex region is 20-80%” is new matter that is not supported by the instant specification. In looking to paragraph [0070] of the instant specification, the intensity of color provided by the reflected light is said to be the strongest when the area ratio is 50%, whereas when the area ratio is 20% or less and 80% or more, sufficient color cannot be provided. Therefore, the instant invention appears to teach away from the endpoints of 20% and 80% and thus only provides support for the area ratio being within the range of more than 20% and less than 80%.
Regarding claims 2-4 and 7-18, the claims are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 14, the limitations directed to “the relief forming layer” are indefinite because the term “relief forming layer” lacks antecedent basis. In looking to the instant specification at paragraphs [0052] and [0054], these limitations appear to be referring to the “relief structure forming layer” as set forth in claim 1 and will be interpreted as such for the purposes of applying prior art.
Regarding claim 9, the claim is rejected based on its dependency on claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagano ‘642 (US 2015/0362642, previously cited).
Regarding claim 1, Nagano ‘642 teaches a display (1) comprising plural pixels, wherein each of the pixels includes at least three relief structure-forming areas (11, 12, 13, 14; sub-pixels, each including a concavo-convex region), which are areas where the plurality of convexities or concavities (20; protrusions or recesses) of the relief structure-forming layer (10) are formed ([0060], [0064], [0068], [0091], Figs. 1, 3, 6, 7, 9-13).

    PNG
    media_image1.png
    411
    508
    media_image1.png
    Greyscale

Fig. 1 of Nagano ‘642 (US 2015/0362642) illustrating a display (1) having a front side in which a plurality of relief structure-forming areas (11, 12, 13, 14) are arranged to display the letters “TP”.

The relief structure-forming layer is covered by a light reflection layer (30; reflective layer) which reflects and emits light incident on the display [0072]. The relief structure-forming layer consists of a smooth first surface (21; flat portion) which is parallel to the base surface (110) of the display, and plural planar-shaped identical convexities (20; protrusions or recesses) which are arranged in a disordered manner (irregularly) ([0063], [0093], Figs. 7, 11, 12).
In each of the relief structure-forming areas, the convexities have a structure height (first height, second height, and third height) which is configured to display a color of a particular hue (first color, second color, and third color) ([0060], [0064]-[0065]). It is noted that the limitation reciting “configured to display a first [or second or third] color” is considered functional language and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Nagano ‘642 teaches that the relief structure-forming areas show display colors of particular hues according to the structure height of the convexities therein.
The relief structure-forming areas (11, 12, 13, 14) are obtained by replicating a relief structure from an original plate, wherein a thermoplastic resin, thermosetting resin, or photo-curable resin (relief structure forming layer) is coated onto a film or sheet of thin transparent base (transparent substrate), and the resin layer is stamped to form the relief structure [0067]. Therefore, the relief structure-forming layer (10) composed of the resin layer and the transparent base corresponds to the claimed light-transmitting layer, and each of the relief structure-forming areas (11, 12, 13, 14) comprises a relief structure-forming layer (10; light-transmitting layer) and a reflective layer (30; light reflection layer) ([0068], Fig. 3). The area ratio of the second surfaces (22) forming the top surfaces of the convexities (20; protrusions) to the total area of the relief structure-forming area is 20% to 80%, preferably 40% to 60% ([0117]), which falls squarely within the claimed range.
With respect to the embodiment of Fig. 7, Nagano ‘642 teaches that use of the relief structure-forming area having the plurality of convexities arranged in a disorderly manner results in emitting the light of various wavelengths across a wider angle range, as compared to the structure of an orderly arrangement of convexities, thereby suppressing the iridescent color change caused by diffraction [0104]. With respect to the embodiment of Figs. 11-12, Nagano ‘642 teaches that by equalizing differences in height between the first and second surfaces (i.e. setting the height of the convexities to a particular value), the diffracted light observed in a direction perpendicular to the longitudinal length of the convexities display a unique chromatic color [0116]. Nagano ‘642 further teaches that because the convexities are arranged at random, the display color does not change in an iridescent manner (intensity of the color remains the same) and the same unique chromatic color is displayed in a wide range in an x-axis direction ([0116]), wherein the wide angle range is illustrated in Fig. 12 as including angles of 45° or greater.
Furthermore, it is noted that the embodiment of Figs. 11-12 of Nagano ‘642 appears to be identical to the embodiment of Figs. 10-12 of the instant invention. Nagano ‘642 teaches that the relief structure-forming area is composed of a plurality of linearly structured convexities, each being in a shape extended in the y-axis direction, wherein the convexities are arrayed so as not to configure a diffraction grating ([0112]-[0113]). The lengths and widths of the convexities may be equal to each other, and the convexities may be irregularly arranged ([0113]-[0114]). Since the structure of the prior art display is substantially identical to the structure of the instant invention, the limitations directed to the display providing a full-color image for each viewing angle in a wide viewing angle range are likewise considered to be met by Nagano ‘642.
Regarding claim 2, Nagano ‘642 teaches all of the limitations of claim 1 above. It is noted that the limitation reciting “configured to set a huge and a saturation of the sub-pixel” is considered functional language and is accorded limited weight as the language does not impart any additional structure to the product. Nevertheless, Nagano ‘642 teaches that the area ratio of the convexities to the total area of the structure-forming area affects the luminance that can be achieved, while the relief structure-forming areas display different colors that are caused by differences in the height of the convexities ([0060], [0117]).
Regarding claim 7, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches that the display can be provided on a base, such as a paper sheet and a plastic film, or another article [0170].
Regarding claim 8, Nagano ‘642 teaches all of the limitations of claim 1 above. As noted above, Nagano ‘642 teaches that the resin layer (relief forming layer) which is coated on the transparent base and stamped to form the relief structure can be made of a photo-curable resin [0067].
Regarding claim 10, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches a metal layer made of aluminum, silver, gold, or an alloy thereof can be used as the light reflection layer (30; reflective layer) [0071].
Regarding claim 11, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches that a dielectric layer or a dielectric multilayer film can be used as the light reflection layer (30; reflective layer) [0071].
Regarding claim 15, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches that the light reflection layer (30; reflective layer) has a thickness of not less than 30 nm but not more than 70 nm ([0141]), which falls squarely within the claimed range.
Regarding claims 17 and 18, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches that the display (1) can comprise four relief structure-forming areas (11, 12, 13, 14; sub-pixels) and that the relief structure-forming areas can be provided with convexities of a particular height so that the observed color can be yellow, cyan, or white ([0102], [0108], [0115]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano ‘642 (US 2015/0362642, previously cited) as applied to claim 1 above.
Regarding claim 4, Nagano ‘642 teaches all of the limitations of claim 1 above and further teaches that each of the convexities has a width (short side) ranging from 0.2 µm to 10 µm, which overlaps the claimed range, and has a length ratio relative to the width of 2 or more [0112]. Therefore, each of the convexities has a length (long side) ranging from 0.4 µm to 20 µm, which overlaps the claimed range. The differences in height between the first and second surfaces, which corresponds to the height of the convexities, are within a range of from 0.1 µm to 0.5 µm, preferably from 0.15 µm to 0.4 µm ([0109]), which falls within the claimed range. The convexities have an arrangement interval in the width direction (center-to-center distance) ranging from 0.2 to 10 µm ([0114]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano ‘642 (US 2015/0362642, previously cited) as applied to claim 1 above, and further in view of Nagano ‘922 (EP 2,508,922, cited on IDS).
Regarding claim 3, Nagano ‘642 teaches all of the limitations of claim 1 above. Although Nagano ‘642 teaches that the relief structure-forming areas can show different colors that are caused by differences in structure height of the plurality of convexities formed inside the respective areas and further teaches that the number of relief structure-forming areas is not limited and can be more than the four described above (11, 12, 13, 14) ([0060], [0179]), the reference does not expressly teach specific values for the first, second and third heights or that the first color is red, the second color is green, and the third color is blue.
However, in the analogous art of displays to prevent forgery, Nagano ‘922 teaches a relationship between the height or depth of the protrusions or recesses and a resultant display color of diffracted light ([0110]-[0120], Figs. 17-19). Specifically, the u’v’ chromaticity diagrams of Figs. 17-18 directly correlate values of heights or depths to colors displayed for all heights within the range of 0.15 to 0.50 µm, such that Nagano ‘922 teaches that a height or depth of 150 ± 20 nm or 360 ± 20 nm corresponds to a red display color, a height or depth of 280 ± 20 nm corresponds to green, and a height or depth of 200 ± 20 nm corresponds to blue (see annotated Figs. 17-18 below).

    PNG
    media_image2.png
    709
    687
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    711
    728
    media_image3.png
    Greyscale

Nagano ‘642 and Nagano ‘922 do not expressly teach an embodiment wherein the first color displayed by the first sub-pixel is red, the second color displayed by the second sub-pixel is green, and the third color displayed by the third sub-pixel is blue, however, Nagano ‘922 does clearly teach how to achieve the heights of the convexities required to achieve each of these colors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify values for the heights of the convexities in three of the sub-pixels of Nagano ‘642, such as within the claimed ranges, as taught by Nagano ‘922, in order to create a display which shows a variety of different colors, consistent with the goal of Nagano ‘642.
Regarding claims 12 and 13, Nagano ‘642 teaches all of the limitations of claim 11 above. Although Nagano ‘642 further teaches that the dielectric multilayer film can comprise dielectric layers having different refractive indexes between adjacent layers ([0071]), the reference does not expressly teach a relationship between the refractive index of the dielectric layers and the refractive index of the relief structure forming layer.
However, in the analogous art of displays to prevent forgery, Nagano ‘922 teaches a display (1) having a similar configuration to that of Nagano ‘642, comprising a light transmitting layer (11) formed of a light-transmitting substrate (111) and a relief structure formation layer (112) with a reflection layer (12) covering the surface of the relief structure formation layer ([0019]-[0025]). Similar to Nagano ‘642, Nagano ‘922 teaches that the relief structure formation layer can be formed of a thermoplastic resin or photo-curable resin, and that the reflection layer can be a layered product of dielectric layers in which adjacent dielectric layers have different refractive indexes ([0025]-[0026]). Nagano ‘922 further teaches that the refractive index of the dielectric layer in contact with the relief structure formation layer is desirably different from that of the relief structure formation layer [0026].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify that the refractive indices of the one or more layers of the dielectric multilayer film of the reflection layer and the adjacent relief structure forming layer of Nagano ‘922 have a relationship as claimed, as taught by Nagano ‘922, in order to achieve the desired optical effects involving refraction between adjacent layers.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano ‘642 (US 2015/0362642, previously cited) as applied to claims 1 and 8 above, and further in view of Kubo (EP 2,790,042, cited on IDS).
Regarding claim 9, Nagano ‘642 teaches all of the limitations of claim 8 above, including that the relief forming layer can be made of a photo-curable resin, but does not expressly teach that the photo-curable resin comprises an acrylic or a urethane acrylic resin. However, in the analogous art of displays for forgery prevention, Kubo teaches a display member (100; display) comprising plural pixels (PE) each including red, green, and blue display pixels (PER, PEG, PEB; sub-pixels) having sub-regions therein (SR1, SR2, SR3; concavo-convex regions) ([0016]-[0021], Figs. 1-3).
The display member has a layer structure comprising a reflective material layer (120; reflective layer) disposed on a relief structure formation layer (110; light transmitting layer) which includes a substrate and a resin layer (relief structure forming layer) formed on the substrate ([0050], [0054], [0062]). Similar to Nagano ‘642, Kubo teaches that the resin layer can be formed of a thermoplastic resin, a thermosetting resin, or a radiation-curing resin ([0037]-[0040]), wherein the radiation-curing resin preferably contains a polymerizable compound capable of radical photopolymerization (photo-curable resin) ([0041]-[0042]). Kubo lists urethane-modified acrylic resin and epoxy-modified acrylic resin as suitable materials which can be used as the photopolymerizable compounds [0042].
Given that Nagano ‘642 and Kubo both teach that the relief structure forming layer can be made of thermoplastic resins, thermosetting resins, or photo-curable resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Nagano ‘642 by selecting an acrylic resin or a urethane acrylic resin as the photo-curable resin, as taught by Kubo, based on its art-recognized suitability for an intended use as a resin constituting the relief structure forming layer of an anti-forgery display. See MPEP 2144.07.
Regarding claim 14, Nagano ‘642 teaches all of the limitations of claim 1 above but does not expressly teach a thickness of the relief structure formation layer. However, in the analogous art of displays for forgery prevention, Kubo teaches a display member (100; display) comprising plural pixels (PE) each including red, green, and blue display pixels (PER, PEG, PEB; sub-pixels) having sub-regions therein (SR1, SR2, SR3; concavo-convex regions) ([0016]-[0021], Figs. 1-3).
The display member has a layer structure comprising a reflective material layer (120; reflective layer) disposed on a relief structure formation layer (110; light transmitting layer) which includes a substrate and a resin layer (relief structure forming layer) formed on the substrate ([0050], [0054], [0062]). The resin layer preferably has a thickness in the range of 0.1 to 10 µm, or preferably 1 to 10 times the height or depth of the protrusions or recesses, in order to enable formation of the protrusions or recesses in the resin layer while preventing wrinkle formation during processing [0051].
Given that the heights of the protrusions or recesses of Nagano ‘642 and Kubo are set approximately within the same range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Nagano ‘642 by selecting a thickness of the relief structure forming layer within the claimed range, as taught by Kubo, in order to enable formation of the protrusions or recesses while preventing formation of wrinkles during processing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano ‘642 (US 2015/0362642, previously cited) as applied to claim 1 above, and further in view of Toda (US 2010/0071237, previously cited).
Regarding claim 16, Nagano ‘642 teaches all of the limitations of claim 1 above but is silent to a refractive index of the light transmitting layer. However, in the analogous art of display articles for forgery prevention, Toda teaches the display (10) comprising an optically transparent light-transmitting layer (11) and a reflection layer (13; reflective layer), wherein a surface of the light-transmitting layer includes a relief-structure region (12a; relief structure forming layer) and a non-relief-structured region (12b) ([0017]-[0019]). Toda further teaches a resin layer comprising acrylics or urethanes having a refractive index of 1.4 to 1.6 that can be formed to cover the reflection layer’s side of the light-transmitting layer in order to decrease the reflectance of the interface between the reflection layer and the resin layer, thus improving the clarity of the visual effect of the display ([0081]-[0083]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-transmitting layer of Nagano ‘642 by using the resin material having a refractive index between 1.4 and 1.6 as taught by Toda in order to decrease reflectance at the interface between the light-transmitting layer and the reflective layer in order to improve the clarity of the image presented on the display. Furthermore, Toda teaches a range of refractive index for the light-transmitting layer which falls within the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In light of the amendments to the claim, the previous rejections over Nagano ‘922 are withdrawn, and new rejections based on Nagano ‘642 are presented in the office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785